Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 02/06/2020.  These drawings are acceptable.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 15167340 in view of Evans (US 20110304737).  Claim 1 of Application No. 15167340 includes limitations “a housing configured to be secured to a structure; a tracker configured to track motion of a drone within a predetermined range”. Claim 7 of Application No. 15167340 includes limitation “a laser configured to emit laser energy to a position of the drone that is tracked by the tracker while the drone is within the predetermined range”. Evans .
This is a provisional nonstatutory double patenting rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit in claim 2 and 12, tracker in claims 1-6 and 12-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The control unit according to specification “may include any processor-based or microprocessor-based system including systems using microcontrollers, reduced 
           According to specification the “tracker” is “The tracker 106 is disposed on or within the housing 102 and may include one or more detectors that are configured to track motion of an object. For example, the tracker 106 may include one or more CCD, CMOS, or other such detectors are configured to track motion of an energy source.“ [0059].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trundle (US 20170092138) and further in view of Evans (US 20110304737).

Regarding Claims 1 and 12, Trundle teaches:
1. A drone deterrence system (See e.g., Trundle at Fig. 3-4 and the related text, wherein a Drone deterrence system are shown and described) comprising: 
a housing configured to be secured to a structure (See e.g., Trundle at [0064], wherein the drone detector may be disposed within an external housing that is mounted on the ground or on some structure; and wherein the use of a housing to protect an electronic assembly is well known and ubiquitous); 
a tracker configured to track motion of a drone within a predetermined range (See, e.g., Trundle at [0064-71, 95-103], wherein the drone detectors 380 include processors, memory, cameras, one or more motion sensors, etc.; and wherein the drone detectors include three-dimensional models or site maps of a property that enable a given drone detectors to determine if a drone is within a particular space on or near a surveilled property (e.g., a predetermined range); wherein various tracking devices within the detector are activated or triggered by an alarm event, such as motion 
           a laser configured to emit laser energy to a position of the drone that is tracked by the tracker while the drone is within the predetermined range (See, e.eg., Trundle at [0103], wherein a laser light is generated to impede (deter) an unauthorized drone; at [0064-71], wherein the drone detector is configured to surveil a property based on stored three-dimensional map (predetermined range); the drone detector being disposed within an external housing that is mounted on the ground or on some structure). 

      But Trundle does not teach:
          a gimbal assembly secured to the housing, wherein one or both of the tracker or the laser is mounted to the gimbal assembly.
  However, Evans teaches
a gimbal assembly secured to the housing, wherein one or both of the tracker or the laser is mounted to the gimbal assembly (Par. 0004, 0014-0015).
 It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Trundle with invention by Evans in order to track moving targets effectively (Evans: Par. 0003).


Trundle/Evans teaches:

Regarding Claims 2 and 13:
2 and 13. The drone deterrence system of claim 1, further comprising a control unit in communication with the tracker and the laser, wherein the control unit is configured to operate the laser to emit the laser energy based on the position of the drone that is tracked by the tracker (Trundle: at Fig. 3 and [0051-53, 55-62, 65-82+, 96-103]; wherein the drone detectors 380 include processors, memory, cameras, one or more motion sensors, etc., and where a control processor is disposed within a drone detector to process the sensor outputs and detectors , and to control drone detector operation, and wherein the drone detector control analyzes and identifies objects, and takes action to deter the detected drone, including the transmission of laser beams).

Regarding Claims 3 and 14
3 and 14. The drone deterrence system of claim 2, wherein the control unit operates the laser (according to paragraph[0065] laser sensors can be employed to detect and track the drone which means some type of the lidar, or another interpretation according to [0105] laser beam may be activated as counter measure) in response to the position of the drone as tracked by the tracker (according to paragraph [0032] for examples authorized drones are tracking the unauthorized drone) in a closed loop manner (while the unauthorized drone is in the area process of tracking is defined by repeatedly identifying the position of the drone and applying the laser for countermeasure or position detection) (Trundle: at Fig. 3 and [0051-53, 55-62, 65-82+, 96-103]).

Regarding Claim 4
4. The drone deterrence system of claim 1, further comprising a motion detector disposed on or within the housing, wherein the motion detector is configured to detect motion within the predetermined range (Trundle: [0058-59, 67, 95].

Regarding Claims 5 and 15
5 and 15. The drone deterrence system of claim 1, wherein the tracker and the laser are mounted to the gimbal assembly (Evans: Par. 0004, 0014-0015; Fig. 2: Payload).

Regarding Claims 6 and 16
6 and 16. The drone deterrence system of claim 1, wherein the gimbal assembly comprises: 
a first bracket(44) secured to a base of the housing (Evans: Fig. 2; [0018, 20], item 44); 
a second bracket(46) pivotally coupled to the first bracket (44)(Evans: Fig. 2, item 46) wherein the second bracket is configured to pivot with respect to the first bracket about a first pivot axis (Evans: Fig. 2, axis 42; [0018, 20]); and 
a mount plate(22) pivotally coupled to the second bracket(46), wherein one or both of the tracker or the laser [0015] (laser is on payload “The tracking device in the gimbal payload may, for example, be a camera, a laser,”) is secured to the mount plate (Evans: Plate 22 payload, the payload surface on which all the elements are secured; [0018, 20]), and 


Regarding Claims 7 and 17
7 and 17. The drone deterrence system of claim 6, wherein the first pivot axis is orthogonal to the second pivot axis (Evans: Fig. 2; [0018, 20]).

Regarding Claims 8 and 18
8. The drone deterrence system of claim 1, wherein the gimbal assembly comprises one or more pivot motors configured to pivot one or more portions of the gimbal assembly in relation to one or more pivot axes (Evans: [0002, 17-18]).

Regarding Claim 9
9. The drone deterrence system of claim 8, wherein the one or more pivot motors comprise one or more encoders (Evans: 0018, 22]).


Regarding Claims 11 and 20
11 and 20. The drone deterrence system of claim 1, wherein the structure is a fixed structure or a vehicle (Trundle: [0030]).


Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trundle (US 20170092138) and further in view of Evans (US 20110304737) and Takasuka (US 20160069998).
 Trundle/Evans teaches
10 and 19. The drone deterrence system of claim 1, 

But Trundle/Evans does not teach 
wherein the laser comprises an expanding lens configured to expand a laser beam emitted by the laser.
  However, Takasuka teaches 
wherein the laser comprises an expanding lens configured to expand a laser beam emitted by the laser (Par. 0033).
 It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Trundle/Evans with invention by Takasuka in order to expand the beam and therefore cover the larger field of view and act the laser countermeasure on a moving drone more easily. 





Conclusion

             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/HELENA H SERAYDARYAN/Examiner, Art Unit 3648                                                                                                                                                                                             
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648